DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15-19 in the reply filed on 03/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-3, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (US 2016/0082566) in view of Matsuo et al (US 8,932,883)
  Doughty discloses a chemical mechanical planarization (CMP) system, comprising: 
 a carrier 110 configured to retain a substrate (page 2, para 0024)
 a platen 106 supporting a polishing pad 108 (page 2, para 0024, fig. 1A)
an imaging device 102/104 configured to receive the image of the polishing pad 103 to detect a wafer slip (page 2-3, para 0026-0028, fig. 1A), which reads on a slip sensor configured to receive the image of the polishing pad
 a control signal unit 208/processor (page 3, para 0029) configured to: 
receive the signal from the image device 102/104/the slip sensor (page 3, para 0035-0036)
store/calibrate a threshold correlation factor/steady-state value of the signal when the CMP system is in a non-wafer slip event/in a steady-state condition (page 3, para 0030-0032)
compare the signal received from the image device 102/104/ the slip sensor to the stored/calibrated steady-state value during CMP polishing (page 3, para 0032-0033)
 and detect wafer slip in response to the signal received from the image device 102/104/slip sensor during the CMP polishing differing from the calibrated steady-state value by more than a threshold value (page 3, para 0034, 0035-0036, figs 2, 3)
 Unlike the instant claimed inventions as per claims 1-2, Doughty does not specifically disclose the slip sensor configured to generate a signal indicative of a characteristic of a surface of the polishing pad and wherein the slip sensor comprises an optical sensor configured to measure a reflectance of the surface of the polishing pad
  Matsuo discloses a method of measuring surface property of polishing pad 2 using an image/optical sensor 32 configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad (col 6, lines 50-62, col 7, lines 20-35, figs 3-4)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad as a slip sensor in Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Matsuo ( col 4, lines 15-20)
 Regarding claim 3, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to recalibrate the threshold correlation factor/steady-state value in real-time based on the signal received from the slip sensor during CMP polishing (page 3, para 0031-0032, figs. 2-3)
Regarding claim 4, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to determine that the CMP system is in the steady-state condition based on rotation of the platen 106 (page 2, para 0025-0026)
Regarding claim 5, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to stop all motion of components of the CMP system in response to detecting the wafer slip (page 3, para 0036-0037)

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (US 2016/0082566) in view of Matsuo et al (US 8,932,883) as applied to claims 1-3, 4-5 above and further in view of Duboust et al (US 2017/0151647)
    The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 6-7, Doughty and Matsuo fails to specifically disclose the limitations of 
wherein calibrating the steady-state value comprises reading the signal from the slip sensor over a set length of time to obtain a set of expected slip sensor values/ wherein the set length of time allows the slip sensor to measure each portion of the polishing pad that will be measured by the slip sensor during the CMP polishing.
 Duboust discloses a CMP system comprises an optical sensor 164 configured to measure a reflectance of the surface of a polishing pad (page 3, para 0040), wherein a set of expected sensor values can be obtained from reading the signal from the sensor over a set length of time to measure each portion of the polishing pad (page 4, para 0049-0050, page 6, para 0063-0064, 0068, figs 1, 6-7)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the control signal unit/processor in Doughty and Matsuo to read the signal from the slip sensor over a set length of time to obtain a set of expected slip sensor values to measure each portion of the polishing pad for improving throughput by equalizing polishing times across multiple substrates as taught in Duboust (page 2, para 0012)

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (US 2016/0082566) in view of Matsuo et al (US 8,932,883) and further in view of Duboust et al (US 2017/0151647)
     Doughty discloses a chemical mechanical planarization (CMP) system, comprising: 
     a carrier 110 configured to retain a substrate (page 2, para 0024)
    a platen 106 supporting a polishing pad 108 (page 2, para 0024, fig. 1A)
    an imaging device 102/104 configured to receive the image of the polishing pad 103 to detect a wafer slip (page 2-3, para 0026-0028, fig. 1A), which reads on a slip sensor configured to receive the image of the polishing pad
    a control signal unit 208/a processor (page 3, para 0029) configured to: 
   receive the signal from the image device 102/104/the slip sensor (page 3, para 0035-0036)
   compare the signal received from the image device 102/104/ the slip sensor to the stored threshold correlation factor/value during CMP polishing (page 3, para 0032-0033)
 and detect wafer slip in response to the signal received from the image device 102/104/slip sensor during the CMP polishing differing from the threshold correlation factor value by more than a threshold value (page 3, para 0034, 0035-0036, figs 2, 3)
Unlike the instant claimed inventions as per claims 15, 16, 19, Doughty does not specifically disclose: the slip sensor configured to generate a signal indicative of a characteristic of a surface of the polishing pad wherein the slip sensor comprises an optical sensor configured to measure a reflectance of the surface of the polishing pad, a processor configured to obtain a set of expected sensor values over a set length of time wherein the set length of time allows the slip sensor to measure each portion of the polishing pad that will be measured by the slip sensor during the CMP polishing
   Matsuo discloses a method of measuring surface property of polishing pad 2 using an image/optical sensor 32 configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad (col 6, lines 50-62, col 7, lines 20-35, figs 3-4)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad as a slip sensor in Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Matsuo ( col 4, lines 15-20)
  Duboust discloses a CMP system comprises an optical sensor 164 configured to measure a reflectance of the surface of a polishing pad (page 3, para 0040), wherein a set of expected sensor values can be obtained from reading the signal from the sensor over a set length of time to measure each portion of the polishing pad (page 4, para 0049-0050, page 6, para 0063-0064, 0068, figs 1, 6-7)
 It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the control signal unit/processor in Doughty and Matsuo to read the signal from the slip sensor over a set length of time to obtain a set of expected slip sensor values to measure each portion of the polishing pad for improving throughput by equalizing polishing times across multiple substrates as taught in Duboust (page 2, para 0012)
Regarding claim 17, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to recalibrate the threshold correlation factor/steady-state value in real-time based on the signal received from the slip sensor during CMP polishing (page 3, para 0031-0032, figs. 2-3)
Regarding claim 18, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to stop all motion of components of the CMP system in response to detecting the wafer slip (page 3, para 0036-0037)

                                                               Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713